Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of B. Seo et al., US 16/715,699 (Dec. 16, 2019) are pending and subject to restriction/election.  

Election/Restrictions

There are two criteria for a proper requirement for restriction between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.  MPEP § 803(I).  In the instant case, restriction to one of the following inventions is required under 35 U.S.C. 121:

(I)	Claims 1, 2-9 and 20 drawn to a compounds of chemical formulae 1 and 2 and light emitting diodes comprising these compounds, classified in classes C07D471/04 and H01L51 (subclass varies);

(II)	Claims 1, 6, 10-12, 14, 15, and 19 drawn to the light emitting diode of Group (I) (claim 6), further comprising a second emitting material layer and/or wherein the emitting material layer comprises a first host and a first dopant, and wherein the first host comprises the organic compound, classified as in Group (I) above and further classified in additional classes with respect to the first dopant, for example in class C07D403/10 with respect to 10-(4-(4,6-diphenyl-1,3,5-triazin-2-yl)phenyl)-9,9-dimethyl-9,10-dihydroacridine as a first dopant (see specification at page 39, [106]), unclassifiable with respect to the second emitting material;  

(III)	Claims 1, 6, 10 and 13 drawn to the light emitting diode of Group (II) (claim 10), wherein the emitting material layer further comprises a second dopant, classified as in Group (II) above and further classified in additional classes with respect to the second dopant, for example in class C07D471/02 with respect to 5,12-dimethylquinolino[2,3-b]acridine-7,14(5H,12H)-dione as a second dopant (see specification at page 43, [118]);  

IV)	Claims 1, 6, 14, 15, 16, and 19 drawn to the light emitting diode of Group (II) (claim 15), wherein the second emitting material layer comprises a second host and a second dopant, classified as in Group (II) above and further classified in additional classes with respect to the second dopant, for example in class C07D471/02 with respect to 5,12-dimethylquinolino[2,3-b]acridine-7,14(5H,12H)-dione as a second dopant (see specification at page 43, [118]); unclassifiable with respect to the second emitting material;

(V)	Claims 1, 6, 14, 17, 18, and 19 drawn to the light emitting diode of Group (II) (claim 14), wherein the emitting material layer further comprises a third emitting material layer disposed oppositely to the second emitting material layer, a first host and a first dopant, the second emitting material layer comprises a second host and a second dopant and the third emitting material layer includes a third host and a third dopant, classified as above but further unclassifiable with respect to the third emitting material;


If any of Groups (I)-(V) are elected, provisional election of a single disclosed species of “chemical formula 1” within the elected Group is required pursuant to MPEP § 803.02. Species are disclosed in the specification.  

If any of Groups (II)-(IV) is elected then election is required as for Group (I) as above and a further provisional election of a single disclosed species of: (1) a second emitting material; and (2) a first dopant falling within the elected group is required pursuant to MPEP § 803.02.  

If any of Groups (III)-(IV) is elected then election is required as for Groups (I) and Groups (II)-(IV) as above and a further provisional election of a single disclosed species of a second dopant falling within the elected group is required pursuant to MPEP § 803.02.  


Inventions (I)-(V) Are Distinct because they Relate to Plural Combinations Requiring a Subcombination Common to Each Combination 

Inventions (I)-(V) are related as combinations each requiring the common subcombination of Group (I) (i.e., chemical formula 1).  MPEP § 806.05(c)(III).  The inventions of Groups (I)-(V) are distinct because (as discussed in more detail below) the claimed plural combinations are evidence that the subcombination has utility in more than one combination. MPEP § 806.05(c)(III).  

Distinctness

Inventions (I)-(V) are directed to related but distinct inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 

In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because while the inventions of Groups (I)-(V) overlap in scope to the extent that they both require a compound of chemical formula 1, still (as discussed above) the fact that Groups (I)-(V) are claimed as plural combinations is evidence that the subcombination of chemical formula 1 has utility in more than one combination.  MPEP § 806.05(c)(III).  Furthermore, there is nothing of record to show them to be obvious variants.


Linking Claim

When an application includes a claim to a single subcombination and that subcombination is required by plural claimed combinations that are properly restrictable (i.e. Groups (I)-(V)), the subcombination claim is a linking claim and will be examined with the elected combination (see MPEP § 809.03). The subcombination claim links the otherwise restrictable combination.  MPEP § 806.05(c)(III).  

In the instant case, the common claims among the invention groups links the respective groups.  For example instant claim 1 links invention (I)-(V).  In another example, claim 14 links the inventions of Groups (II), (IV) and (V).  MPEP § 809.03.  The restriction requirement between the linked inventions is subject to the nonallowance of the respective linking claim.  For example, upon the indication of allowability of linking claim 1, the restriction requirement as to linked inventions (I)-(V) shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of allowable linking claim 1 will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 

Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Search Burden

Where the inventions as claimed are shown to be independent or distinct, the Examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required.  MPEP § 808.02.  

In the instant case, the inventions of Groups (I)-(V) are separately classified or unclassifiable respecting generic terms.  MPEP § 808.02(A).  This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.  MPEP § 808.02(A).  As such, a serious search burden is established based on separate classification.  

A serious burden may also be shown where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), e.g., searching different electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. MPEP § 808.02.  Patents need not be cited to show different fields of search.  MPEP § 808.02.  In the instant case, the claimed chemical genus of chemical formula 1 is extremely broad and further this genus is claimed in combination with an OLED device that incorporates additional chemical genera  such as first dopants, second dopants, additional host materials etc., which leads to generally complicated searching within multiple data bases, including electronic compound databases, such as CAS and CAPLUS (See https://www.cas.org) as well as databases related to OLED devices and, including keyword searches in Google Scholar keyword search, EAST, general literature and books regarding use organic compounds in OLED devices.   As such, a serious search burden is established for these additional reasons.  


Provisional Election of Species

Pursuant to MPEP § 803.02(III)(B), a provisional election of species requirement may be made at the examiner’s discretion where: (1) a Markush claim includes independent or distinct inventions —i.e., where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one member would not render the claim obvious under 35 U.S.C. 103 with respect to other member(s); and (2) there would be no serious burden if the species were examined together.  See, MPEP § 803.02(III)(B).  

The instant claims are generic to the patentably distinct species of compounds of chemical formula 1 as disclosed in the specification. These species are not obvious variants of each other based on the current record.  And if provisional election were not required there would be a serious search burden because the members of the instantly claimed Markush genera are numerous and diverse and classified separately depending on the nature of the generic variables. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species as set forth above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. See, MPEP § 803.02(III)(B).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Traversal of Provisional Election of Species

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors, Correction of Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Requirement for Election and Means of Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622